DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Remarks
Applicant's amendment filed on 01/05/2021 has been entered.  Claims 1 and 12 have been amended.  No claims have been added or canceled.  Claims 1-20 are still pending in this application, with claims 1 and 12 being independent.
Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,039,463 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2012/0016249 A1 to Lian et al. (hereinafter referred to as “Lian”), in view of United States Patent Application Pub. No. US 2009/0326356 A1 to Kracker (hereinafter referred to as “Kracker”) and United States Patent Application Pub. No. US 2007/0208266 A1 to Hadley (hereinafter referred to as “Hadley”). 
smoothly interpolating this irregular time series into a uniform sampling rate (e.g. paragraph [0027]). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the method for determining signal quality taught by Lian with a step for performing interpolation on a signal time series to determine a uniformly sampled signal, since both invention are concerned with the same field of endeavor, namely analyzing cardiovascular signals. Such modification would be applying a known technique to a known method ready for improvement to yield 
Referring to claim 2, Lian discloses the limitation wherein the threshold value is determined from signal variability of the cardiovascular time series (e.g. paragraph [0026-0030] states the magnitudes and senses of the upper noise threshold and the lower noise threshold can vary according to the signal variability, wherein the upper and lower noise thresholds are recalculated after each ECG beat detection).
Referring to claim 4, Lian further teaches the limitation wherein the comparing determines whether each individual time series value of the cardiovascular time series is a normal value or an artifact value (e.g. paragraphs [0091-0093] state that the threshold is used to detect noise from ECG signal). 
Referring to claims 5 and 14, Lian and Hadley disclose the method of claim 1 and system of claim 12. Lian further teaches the limitation wherein comparing the determined subsequent values to the reference value and the threshold value to determine whether each individual time series value of the cardiovascular time series is a normal value or an artifact value uses a decision tree model (e.g. Lian detects noise condition and signal quality indication by determining if the detected signal within a noise detection window exceeds the noise threshold crossing sum, therefore it is using a model tree to determine whether a threshold crossing have been detected and whether the noise threshold crossing sum number have been exceed (e.g. paragraph [0047]). 
Referring to claims 6 and 15, Lian, Kracker and Hadley disclose the method of claim 5 and system of claim 14 as discussed above. Lian further teaches a feature wherein the predetermined window is represented by a number of normal consecutive beats using a first set of condition (e.g. paragraph [0016-0017] disclose the sampled physiological signal includes a consecutive sequence of samples, each sample having an amplitude, the amplitudes in general being positive or negative, with 
Referring to claims 7-9 and 16-18, Lian also teaches the limitation wherein the method further comprising flagging at least one individual time series value of cardiovascular time series if a second set of conditions is satisfied; and identifying potential artifacts in the cardiovascular time series by comparing the at least one flagged individual time series value to the normal consecutive beats. Paragraphs [0037-0050] discloses the noise detection method in its entirety, wherein the method further determine a supra-threshold sample sum STS_SUM (corresponding to the number of samples in the window that have an amplitude that either exceed the upper noise threshold or falls below the lower noise threshold) and a noise threshold crossing sum NZX_SUM (corresponding to the number of noise threshold crossing between two consecutive samples within the noise detection window), and comparing the determined STS_SUM and NZX_SUM with predefined value to detect noise condition in the last sample of the noise detection window. The Examiner considers method for comparing STS_SUM and NZX_SUM with a predefined value as the claimed second and third conditions for identifying potential artifacts. Referring to claims 8 and 17, Lian further teaches the limitation wherein if the at least one flagged individual time series value (i.e., a time value below the lower noise detection threshold) is less than a normal consecutive beats (i.e., a sample within the noise tolerance zone between the upper and lower noise threshold), then the flagged individual time series value is determined to be a potential artifact value. 
Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Lian, Kracker and Hadley as applied to claims 1 and 12, further in view of United States Patent Application Pub. No. US 2003/0208129 A1 to Beker et al. (hereinafter referred to as "Beker").
Referring to claims 3 and 13, Lian, Kracker and Hadley discloses the method and system of claim 1, but fails to teach the limitation wherein the subsequent values of the cardiovascular time series are . 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lian, Kracker and Hadley as applied to claims 9 and 18, further in view of United States Patent Application Pub. No. US 2013/0274580 A1 to Madsen et al. (hereinafter referred to as "Madsen").
Referring to claims 10 and 19, Lian, Kracker, and Hadley disclose the method and system of claims 9 and 18 wherein a cardiovascular time series is being analyzed. However, they did not teach the limitation wherein the data is updated with “0” values for confirmed artifact values and with “1” values .   
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lian, Kracker, Hadley and Madsen as applied to claims 10 and 19, further in view of United States Patent Application Pub. No. US 2006/0235321 A1 to Simske et al. (hereinafter referred to as "Simske").
Referring to claims 11 and 20,  Lian, Kracker, Hadley, and Madsen disclose the system and method of claims 10 and 19, but did not teach the limitation wherein the method further comprise formulating the signal quality metric utilizing the updated cardiovascular time series, and uniformly sampling the signal quality metric using cubic interpolation. This limitation is taught by Simske, which discloses a methods for filtering electrocardiogram signals, wherein the method utilize means such as cubic interpolation to eliminate noise artifact from the ECG signal (e.g. paragraph [0050-52]). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the method and device taught by Lian, Hadley, and Madsen to further comprise uniformly sampling the signal quality metric using cubic interpolation as taught by Simske, since such modification would be applying a known method to a known device yielding the predictable result of an effective mean for filtering signal artifact from ECG signals for improved signal analysis.  


Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claims 1-20 under 35 U.S.C. 103 as unpatentable in view of Lian, Kracker, and Hadley, the Applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the limitation wherein the initial reference value (Ref) is calculated as a mean of the entire time series ITS and the reference value is updated as a current time series value within a predetermine widow when each individual time series value of the cardiovascular time series is a normal value. The Examiner submits that this limitation is taught by Lian and Kracker, as Lian discloses in paragraphs [0024-0029] an upper and lower thresholds for signal amplitude defining amplitude ranges that can be compared with each sample within the quality check window. The upper noise threshold and the lower noise threshold are recalculated after each ECG beat detection. Paragraphs [0098-0107] state that after each beat detection, the noise thresholds are automatically adapted to the newly-found absolute peak signal amplitude value. Kracker is brought in to discloses the technique of determining an initial reference value as a mean of a time series, as paragraph [0063] states that the reference value may be determined as an average value of a characteristic of the electrical signal over a period of time, wherein the average value may be a running average (paragraph [0063]). Referring to Fig. 11, Kracker states discloses the process for determining a reference value based on mean value of a plurality of signal characteristic values and periodically updated the reverence value. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                     

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792